Citation Nr: 9914753	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  94-01 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wound of the left arm, including residuals of 
fracture of the left humerus, Muscle Groups V and VI injury, 
and traumatic arthritis of the left elbow, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for neuropathy of the 
left radial nerve, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active duty from June 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appeal stems from the denial of 
an increased rating claim received on July 24, 1992.

During the veteran's August 1993 hearing before a hearing 
officer at the RO the veteran affirmatively withdrew the 
issue of entitlement to a compensable evaluation for his 
service-connected Giardia lamblia.  Therefore, that issue is 
no longer in appellate status.

A September 1998 rating decision granted a separate 
10 percent evaluation for the service-connected shell 
fragment wound residual skin graft scar on the veteran's left 
arm, effective from July 22, 1997.  That rating decision also 
expanded the service-connected left arm shell fragment wound 
residuals to include injury to Muscle Group V.

In a June 1993 statement the veteran indicated a desire to 
file a claim for service connection for a back disability.  
This is referred to the RO for its consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The residuals of shell fragment wound of the left arm 
include definite muscle damage to Muscle Groups V and VI with 
a history of open comminuted fracture to the midshaft of the 
humerus.

3.  The residuals of shell fragment wound of the left arm 
include moderate deformity of the humerus.

4.  The residuals of shell fragment wound of the left arm 
include traumatic arthritis of the left elbow with pain on 
range of motion from 0 to 122 degrees.

5.  The neuropathy of the left radial nerve is manifested by 
severe incomplete paralysis, but complete paralysis is not 
demonstrated.

6.  Prior to, and from, July 22, 1997, the veteran's service-
connected shell fragment wound residual skin graft scar of 
the left arm has been shown to be painful to palpation on 
objective demonstration.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for residuals of 
shell fragment wound of the left arm with history of open 
comminuted fracture of the left humerus with definite injury 
to Muscle Groups V and VI have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.55(b), 4.72, 4.73, Diagnostic Codes 5205, 5305, 5306 (prior 
to and from July 3, 1997, as applicable) (1998).


2.  The criteria for a 20 percent evaluation for residuals of 
shell fragment wound of the left arm with moderate deformity 
of the humerus have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 5202 (1998).

3.  The criteria for a 10 percent evaluation for residuals of 
shell fragment wound of the left arm with traumatic arthritis 
of the left elbow have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5206, 5207 (1998); Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991).

4.  The criteria for a 40 percent evaluation for neuropathy 
of the left radial nerve have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 8514 (1998).

5.  The criteria for a separate 10 percent evaluation for 
shell fragment wound residual skin graft scar of the left 
arm, prior to July 22, 1997, have been met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998).

6.  The criteria for an evaluation in excess of 10 percent 
for shell fragment wound residual skin graft scar of the left 
arm have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings for his service-connected 
disabilities are plausible and capable of substantiation and, 
thus, well grounded, within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The veteran has been afforded a VA examination and personal 
hearings, and treatment records have been obtained.  The 

Board is satisfied that all available relevant evidence has 
been obtained regarding the claims, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's residuals of shell 
fragment wound of the left arm.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Muscle Injuries

In a report of medical history completed in conjunction with 
examination for entrance into service in June 1966, the 
veteran indicated that he was right handed.  An October 1967 
service medical board report reflects that in September 1967 
the veteran suffered a rocket fragment injury to his left 
midshaft humerus with a huge skin loss defect on the lateral 
aspect of the humerus with an open fracture to the midshaft 
of the humerus, comminuted.  He also suffered a radial nerve 
palsy.

The report of a July 1997 VA examination reflects that the 
veteran had approximately a 70 percent triceps muscle loss 
and approximately 10 percent biceps muscle loss residual to 
the inservice shell fragment wound.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating muscle injuries was changed, 
effective July 3, 1997.  See 62 Fed. Reg. 30235 (1997).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held that 
when the law or regulations change after a claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSousa v. Gober, 10 
Vet. App. 461, 465-67 (1997).  However, in Rhodan v. West, 12 
Vet. App. 55 (1998), it was held that new rating criteria 
could not have retroactive application.  Therefore, in this 
case, the Board has evaluated the veteran's muscle injuries 
under the old criteria both prior to and from July 3, 1997, 
and under the new criteria as well from July 3, 1997.  

Prior to July 3, 1997, 38 C.F.R. § 4.72 provided that a 
compound comminuted fracture with muscle damage from the 
missile established severe muscle injury and there could be 
additional disability from malunion of bone or ankylosis.  
This section is to be taken as establishing entitlement to a 
rating of severe grade when there is history of compound 
comminuted fracture and definite muscle or tendon damage from 
the missile.  Id.  Two or more severe muscle injuries 
affecting the motion about a single joint may be combined but 
not in combination receive more than the rating for ankylosis 
of that joint at an intermediate angle.  38 C.F.R. § 4.55(b).  

The veteran has a history of comminuted fracture of the left 
humerus and there is definite involvement of Muscle Groups V 
and VI.  These muscle groups affect the function of a single 
joint, his elbow.  Under Diagnostic Codes 5305 and 5306, 
either prior to or from July 3, 1997, severe injury of the 
nondominant arm warrants a 30 percent evaluation for each 
muscle group.  With consideration of 38 C.F.R. § 4.72 the 
Board concludes that the record more nearly approximates the 
assignment of an evaluation based upon severe injury to 
Muscle Groups V and VI.  This would result in a combined 
evaluation of 50 percent.  However, the 40 percent evaluation 
for intermediate ankylosis of the nondominant elbow may not 
be exceeded under the provisions of 38 C.F.R. § 4.55(b).  
38 C.F.R. Part 4, Diagnostic Code 5205.  

Humerus

As previously noted the veteran experienced a comminuted 
fracture of the humerus residual to the shell fragment wound.  
Although the report of a July 1997 VA X-ray reflects that the 
veteran had an old healed fracture of the distal half of the 
humerus with mild residual deformity, the report of a July 
1992 VA X-ray reflects that there was moderate deformity of 
the humerus.  

A 20 percent evaluation may be assigned where there is 
moderate deformity of the humerus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  On the basis of the competent medical 
evidence of record the Board concludes that the evidence is 
in equipoise with respect to whether or not the veteran's 
left humerus more nearly approximates the criteria of having 
moderate deformity.  In resolving all doubt in the veteran's 
behalf, a 20 percent evaluation for moderate deformity of the 
left humerus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.7.  

Left Elbow

The record reflects that the veteran has traumatic arthritis 
of the left elbow residual to the shell fragment wound.  
Range of motion of the left elbow has been shown to be from 0 
to 122 degrees and under either Diagnostic Code 5206 or 
Diagnostic Code 5207 a compensable evaluation based on 
limitation of motion is not warranted.  The report of July 
1997 VA examination reflects that the veteran does not 
experience flare-ups.  Therefore, there is no competent 
medical evidence reflecting that the veteran experiences any 
decreased range of motion and a compensable evaluation is not 
warranted even with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, where there is painful motion of a 
major joint caused by arthritis established by X-ray a 
10 percent evaluation is warranted even in the absence of 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Therefore, a 10 percent evaluation for 
arthritis of the left elbow with painful motion is warranted.

Radial Neuropathy

The report of a July 1997 VA examination reflects that the 
examiner had reviewed the veteran's medical records.  The 
report notes that the veteran had undergone a workup in 1993 
with magnetic resonance imaging and EMG nerve conduction 
velocity studies.  Cervical radiculopathy was noted.  There 
was evidence of left ulnar nerve entrapment.  The veteran 
characterized his arm complaints as being slowly progressive.  
He described sporadic intermittent problems with grip 
strength and problems with dropping objects.  The diagnoses 
included left radial neuropathy.  The examiner commented that 
it would be extremely difficult to disentangle the portion of 
symptoms due to cervical radiculopathy and the portion of 
symptoms due to radial entrapment neuropathy and attempts to 
do so would be purely conjecture.

Where there is complete paralysis of the radial nerve with 
drop of hand and fingers, the wrist and fingers perpetually 
flexed, the thumb adducted falling within the line of the 
outer border of the index finger; cannot extend the hand at 
the wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously; total 
paralysis of the triceps occurs only as the greatest rarity, 
a 60 percent evaluation will be assigned for the minor 
extremity.  Where there is incomplete severe paralysis a 
40 percent evaluation will be assigned and where there is 
mild or moderate incomplete paralysis a 20 percent evaluation 
will be assigned for the minor upper extremity.  38 C.F.R. 
Part 4, Diagnostic Code 8514.  

With consideration of the veteran's testimony during his 
personal hearing regarding his loss of strength and weakness 
in his left hand and wrist as well as competent medical 
evidence verifying that there is neuropathy and an inability 
to distinguish that which is related to cervical and that 
which is related to radial entrapment, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not the symptoms associated with the veteran's left radial 
neuropathy more nearly approximate the criteria for a 
40 percent evaluation for severe incomplete paralysis.  In 
resolving all doubt in the veteran's behalf, a 40 percent 
evaluation for severe incomplete paralysis is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.

Skin Graft Scar

As noted above, this appeal stems from the denial of an 
increased rating claim received on July 24, 1992.  At the 
time of the rating decision on appeal in November 1992, the 
service-connected left arm shell fragment wound residuals 
included adherent skin graft scarring.  A well-healed 
nonadherent skin graft scar had been identified on initial VA 
examination subsequent to service in September 1968.  On VA 
examinations thereafter, in December 1972 and October 1980, 
clinical findings included skin graft adherent to the bone 
due to tissue loss.

A VA examination progress note dated in September 1996 
indicated objective findings including increased pain to 
light touch over the skin graft.  The report of the July 1997 
VA examination reflects that there was tenderness to 
palpation over the area of the shell fragment wound residual 
skin graft scar of the left arm.  Tapping over the mid 
portion of the skin graft sent pain down the arm into the 
thumb.  The report contained no other objective findings 
relative to the shell fragment wound residual skin graft scar 
of the left arm.

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. Part 4, 
Code 7803.  A 10 percent evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Code 7804.  Scars may be 
evaluated on the basis of any related limitation of function 
of the body part which they affect.  38 C.F.R. Part 4, 
Code 7805.  

It is clear that the objective clinical evidence dated during 
the current appeal period demonstrated pain to light touch 
over the skin graft scar in September 1996, as confirmed on 
the July 22, 1997 VA examination.  As such, a separate 10 
percent evaluation is warranted for the shell fragment wound 
skin graft scar of the left arm prior to July 22, 1997.  
While the skin graft scar of the left arm has been shown to 
be adherent to bone due to loss of tissue, there has been no 
demonstration of impairment of function of the affected part 
distinct from disability currently contemplated by other 
service-connected left arm shell fragment wound residuals 
ratings.  The evaluation of the same manifestation (i.e., 
limitation of motion) under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (1998).  In the absence of 
clinical demonstration of additional symptomatology unique to 
the service-connected shell fragment wound skin graft scar of 
the left arm, an evaluation in excess of 10 percent is not 
warranted either prior to or from July 22, 1997. 

Extraschedular Evaluation

During the veteran's personal hearing in August 1995 he 
testified that he had been employed as a New York City 
detective for 12 years.  Thereafter, he participated in 
vocational rehabilitation training and then had become a 
mortgage banker for 15 years.  He reported that in January 
1995 he had left his position as a mortgage banker because he 
was unable to concentrate on the task of doing his work.  He 
indicated that he was unable to continue in that position 
because the pain he experienced in his left arm caused him to 
be unable to concentrate.  He reported that he had continued 
to seek employment in the approximate eight months since 
leaving his job, but had not been successful.  

The RO has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  Where the record contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability 
an extraschedular evaluation may be assigned.  The Board 
finds the veteran's testimony with respect to how his 
service-connected disabilities interfere with his employment 
to be credible.  There is competent medical evidence of 
record to substantiate the complaints that the veteran 
relates and how symptoms related to his service-connected 
disabilities interfere with his employment.  However, the 
Board finds that his currently assigned ratings adequately 
contemplate the currently demonstrated impairment of 
industrial capacity.  There is no evidence that the veteran's 
service-connected disabilities have caused frequent periods 
of hospitalization, and the veteran continues to seek 
employment.   It has not been shown that the symptoms 
associated with the veteran's service-connected shell 
fragment wound residual disabilities cause marked 
interference with his employment other than as currently 
rated under the Schedule.  As such, an extraschedular 
evaluation is not warranted.  38 U.S.C.A. §  5107; 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

An increased evaluation of 40 percent for residuals of shell 
fragment wound of the left arm with open comminuted fracture 
of the left humerus and definite injury to Muscle Groups V 
and VI is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate evaluation of 20 percent for moderate deformity of 
the humerus is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate evaluation of 10 percent for traumatic arthritis 
of the left elbow is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An increased evaluation of 40 percent for neuropathy of the 
left radial nerve is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A separate 10 percent evaluation for a shell fragment wound 
skin graft scar of the left arm, prior to July 22, 1997, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An evaluation in excess of 10 percent for a shell fragment 
wound skin graft scar of the left arm is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

